Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the  Agreement ), dated as of November 6, 2009, by and among L & L International Holdings, Inc., a Nevada corporation (the  Company ), and the investors listed on the Schedule of Buyers attached hereto (individually, a  Buyer  and collectively, the  Buyers ). R E C I T A L S A. The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the  1933 Act ), and/or Rule 506 of Regulation D ( Regulation D ) as promulgated by the United States Securities and Exchange Commission (the  SEC ) under the 1933 Act. B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, that amount of Units (the  Units ) of the Company with each Unit comprised of one share of the Companys common stock, par value $0.001 per share (the  Common Stock ), and 6/10 th of a warrant in substantially the form attached hereto as Exhibit A (the  Warrants ) to purchase one share of Common Stock with an exercise price of $5.62 for a term of 60 months (as exercised, collectively, the  Warrant Shares ), set forth opposite such Buyers name in column (3) on the Schedule of Buyers (which aggregate amount for all Buyers shall be up to $7,000,000). C. Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement, substantially in the form attached hereto as Exhibit B (the  Registration Rights Agreement ) pursuant to which the Company will provide certain registration rights with respect to the Registrable Securities (as defined in the Registration Rights Agreement) under the 1933 Act and the rules and regulations promulgated thereunder and applicable state securities laws. D. The Common Stock, the Warrants and the Warrant Shares collectively are referred to herein as the  Securities . E. The Company has retained Barretto Securities Inc. to act as its placement agent in connection with the sale of the securities pursuant to this Agreement (the  Placement Agent ). NOW, THEREFORE , the Company and each Buyer hereby agree as follows: 1. PURCHASE AND SALE OF THE UNITS . (a) Purchase of the Units . (i) Subject to the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall hold a closing in which it shall issue and sell and the applicable Buyer shall purchase, the Units (the Closing). This offering of Units is not available to prospective Buyers that are residents of the State of Connecticut. S ECURITIES P URCHASE A GREEMENT (ii) Before the Closing, a prospective Buyers execution of the signature page of this Agreement shall constitute its offer to purchase the Units (the  Subscription ). The Company may accept or reject the Subscription from any Buyer, in whole or in part in its sole discretion. The Companys written execution of acceptance of the Subscription shall constitute a binding agreement to sell the Units to such Buyer. The Company shall notify each Buyer of the portion, if any, of such Buyers offer which has been accepted and, if any portion of a Buyers offer is rejected, shall cause the Escrow Agent to refund to such Buyer the purchase price paid by the Buyer for the Units with respect to which such Buyers Subscription was rejected, if any. (iii) At the Closing, each Buyer severally, but not jointly, shall purchase from the Company on the Closing Date (as defined below), a certain amount in Units as set forth opposite such Buyers name in column 3 on the Schedule of Buyers. At the Closing, the Company shall deliver to Richardson & Patel LLP, in trust as escrow agent pursuant to the Escrow Agreement, dated as of November 6, 2009, by and among the Company, each Buyer and Richardson & Patel, LLP, attached hereto as Exhibit C , the certificates for the Common Stock and Warrants underlying the Units to be purchased by the Buyers at the Closing, each registered in such name or names as each Buyer may designate, with instructions that such certificates for the Common Stock and Warrants are to be held for release to such Buyers only upon payment in full of the Purchase Price to the Company by such Buyers as set forth in Section 1(b) hereof. (iv) The date and time of the Closing (the  Closing Date ) shall be 10:00 a.m., Pacific Time, on the date hereof (or such later date as is mutually agreed to by the Company and each Buyer). The Closing shall occur after notification of satisfaction (or waiver) of the conditions to the Closing set forth in Sections 6 and 7 below at the offices of Richardson & Patel LLP, 10900 Wilshire Boulevard, Suite 500, Los Angeles, California 90024. (v) The aggregate purchase price for the Units to be purchased by each Buyer at the Closing (the  Purchase Price ) shall be the amount set forth opposite such Buyers name in column (4) of the Schedule of Buyers. Each Buyer shall pay 20% discount to the volume weighted average price (VWAP) of the Companys common stock over the 20 day trading day period prior to September 29, 2009 for each Unit to be purchased by such Buyer at the Closing. For purposes of this Agreement,  Initial Market Price  means the VWAP of the Companys common stock over the twenty (20) trading day period prior to September 29, 2009. (b) Form of Payment . On the Closing Date, each Buyer shall pay its Purchase Price to the Company for the Units to be issued and sold to such Buyer at the Closing by wire transfer of immediately available funds for the amount of the Purchase Price to an escrow account subject to the Escrow Agreement among the Company, Richardson & Patel LLP (the  Escrow Agent ) and the Buyers. On the Closing Date and in accordance with the Escrow Agreement, the Units shall be released to the Buyers who have paid the Purchase Price. If the Closing does not occur within ten (10) business days of a Buyer paying its Purchase Price to the Escrow Agent, then that Buyer may terminate the Agreement with respect to such Buyer, subject to Section 7 of this Agreement. 2. BUYERS REPRESENTATIONS AND WARRANTIES . 2 S ECURITIES P URCHASE A GREEMENT Each Buyer hereby severally, and not jointly, represents and warrants to the Company and the Placement Agent that: (a) No Public Sale or Distribution . Such Buyer is (i) acquiring the Common Stock and Warrants underlying the Units and (ii) upon the exercise of the Warrants (other than pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire the Warrant Shares issuable upon exercise of the Warrants, for its own account and not with a view towards, or for resale in connection with, the public sale or distribution thereof, except pursuant to sales registered or exempted under the 1933 Act; provided , however , that by making the representations herein, such Buyer does not agree to hold any of the Securities for any minimum or other specific term and reserves the right to dispose of the Securities at any time in accordance with, or pursuant to, or a registration statement or an exemption under the 1933 Act. Such Buyer is acquiring the Securities hereunder in the ordinary course of its business. Such Buyer does not presently have any agreement or understanding, directly or indirectly, with any Person to distribute any of the Securities. (b) Accredited Investor Status; No General Solicitation . Such Buyer is an accredited investor as that term is defined in Rule 501(a) of Regulation D. The definition of accredited investor is annexed hereto. Such Buyer is not required to be registered as a broker-dealer under Section 15 of the Exchange Act. Such Buyer is not purchasing the Securities as a result of any advertisement, article, notice or other communication regarding the Securities published in any newspaper, magazine or similar media or broadcast over television or radio or presented at any seminar or to such Buyers knowledge, any general solicitation or advertisement. (c) Reliance on Exemptions . Such Buyer understands that the Securities are being offered and sold to it in reliance on specific exemptions from the registration requirements of United States federal and state securities laws and that the Company and the Placement Agent are relying in part upon the truth and accuracy of, and such Buyers compliance with, the representations, warranties, agreements, acknowledgments and understandings of such Buyer set forth herein in order to determine the availability of such exemptions and the eligibility of such Buyer to acquire the Securities. (d) Information . Such Buyer and its advisors, if any, have been furnished with all materials relating to the business, finances and operations of the Company and materials relating to the offer and sale of the Securities which have been requested by such Buyer. Such Buyer and its advisors, if any, have been afforded the opportunity to ask questions of the Company. Neither such inquiries nor any other due diligence investigations conducted by such Buyer or its advisors, if any, or its representatives shall modify, amend or affect such Buyers right to rely on the Companys representations and warranties contained herein. Such Buyer understands that its investment in the Securities involves a high degree of risk. Such Buyer has sought such accounting, legal and tax advice as it has considered necessary to make an informed investment decision with respect to its acquisition of the Securities. (e) Investment Experience . Such Buyer acknowledges that it can bear the economic risk and complete loss of its investment in the Securities and has such knowledge and 3 S ECURITIES P URCHASE A GREEMENT experience in financial or business matters that it is capable of evaluating the merits and risks of the investment contemplated hereby. (f) No Governmental Review . Such Buyer understands that no United States federal or state agency or any other government or governmental agency has passed on or made any recommendation or endorsement of the Securities or the fairness or suitability of the investment in the Securities nor have such authorities passed upon or endorsed the merits of the offering of the Securities. (g) Transfer or Resale . Such Buyer understands that except as provided in the Registration Rights Agreement: (i) the Securities and the Make Good Shares(defined below) if ever Make Good Shares (defined below) are due to be delivered to the Buyer pursuant to the Transaction Documents have not been and are not being registered under the 1933 Act or any state securities laws, and may not be offered for sale, sold, assigned or transferred unless (A) subsequently registered thereunder, (B) such Buyer shall have delivered to the Company an opinion of counsel, in a generally acceptable form, to the effect that such Securities to be sold, assigned or transferred may be sold, assigned or transferred pursuant to an exemption from such registration, (C) such Buyer provides the Company with reasonable assurance that such Securities or Make Good Shares (defined below) can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended (or a successor rule thereto) (collectively,  Rule 144 ), or (D) the sale, assignment, or transfer meets the requirement of Regulation S under the 1933 Act, as amended; (ii) any sale of the Securities or the Make Good Shares (defined below) made in reliance on Rule 144 may be made only in accordance with the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the Securities or Make Good Shares (defined below) under circumstances in which the seller (or the Person (as defined in Section 3(s)) through whom the sale is made) may be deemed to be an underwriter (as that term is defined in the 1933 Act) may require compliance with some other exemption under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii) neither the Company nor any other Person is under any obligation to register the Securities under the 1933 Act or any state securities laws or to comply with the terms and conditions of any exemption thereunder. (h) Legends . Such Buyer understands that the certificates or other instruments representing the Common Stock and the Warrants and, until such time as the resale of the Common Stock and the Warrant Shares have been registered under the 1933 Act as contemplated by the Registration Rights Agreement, the stock certificates representing the Common Stock and the Warrant Shares, except as set forth below, shall bear any legend as required by the blue sky laws of any state and a restrictive legend in substantially the following form (and a stop-transfer order may be placed against transfer of such stock certificates): THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES 4 S ECURITIES P URCHASE A GREEMENT ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. The legend set forth above shall be removed and the Company shall issue a certificate without such legend to the holder of the Securities upon which it is stamped, if, unless otherwise required by state securities laws, (i) such Securities are registered for resale under the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such holder provides the Company with an opinion of counsel, in a generally acceptable form, to the effect that such sale, assignment or transfer of the Securities may be made without registration under the applicable requirements of the 1933 Act, or (iii) such holder provides the Company with reasonable assurance that the Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A. (i) Validity; Enforcement . This Agreement and the Registration Rights Agreement to which such Buyer is a party have been duly and validly authorized, executed and delivered on behalf of such Buyer and shall constitute the legal, valid and binding obligations of such Buyer enforceable against such Buyer in accordance with their respective terms, except as such enforceability may be limited by general principles of equity or to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and other similar laws relating to, or affecting generally, the enforcement of applicable creditors rights and remedies. (j) Residency; Organization . If such Buyer is an entity, (i) such Buyer is a resident of that jurisdiction specified below its address on the Schedule of Buyers and (ii) such Buyer is a validly existing corporation, limited partnership or limited liability company and has all requisite corporate, partnership or limited liability company power and authority to invest in the Securities pursuant to this Agreement. Such Buyers legal residence and domicile, if the Subscriber is an individual, or its permanent legal executive offices and principal place of business, if the Subscriber is an entity, is not in the State of Connecticut. (k) Brokers and Finders . No Person will have, as a result of the transactions contemplated by the Transaction Documents, any valid right, interest or claim against or upon the Company, any Subsidiary or any Buyer for any commission, fee or other compensation pursuant to any agreement, arrangement or understanding entered into by or on behalf of such Buyer. (l) Prohibited Transactions. During the last ten (10) Business Days prior to the date hereof, neither such Buyer nor any Affiliate (as defined below) of such Buyer nor any Person acting on behalf of or pursuant to any understanding with such Buyer or Affiliate of such Buyer has, directly or indirectly, effected or agreed to effect any short sale, whether or not against the box, established any put equivalent position (as defined in Rule 16a-1(h) under the Exchange Act) with respect to the Common Stock, granted any other right (including, without 5 S ECURITIES P URCHASE A GREEMENT limitation, any put or call option) with respect to the Common Stock or with respect to any security that includes, relates to or derived any significant part of its value from the Common Stock or otherwise sought to hedge its position in the Securities (each, a  Prohibited Transaction ). Prior to the earliest to occur of (i) the termination of this Agreement or (ii) such time as the transactions contemplated by this Agreement are publicly disclosed by the Company as described in Section 9(n), such Buyer shall not, and shall cause any Person acting on behalf of or pursuant to any understanding with such Buyer not to, engage, directly or indirectly, in a Prohibited Transaction. Such Buyer acknowledges that the representations, warranties and covenants contained in this Section 2(l) are being made for the benefit of the Buyers as well as the Company and that each of the other Buyers shall have an independent right to assert any claims against such Buyer arising out of any breach or violation of the provisions of this Section 2(l). For purposes of this Agreement,  Affiliate  means with respect to any Person, any other Person which directly or indirectly through one or more intermediaries Controls, is controlled by, or is under common control with, such Person and  Control  (including the terms controlling, controlled by or under common control with) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY . Except as set forth in the SEC Documents and the Disclosure Schedule hereto, the Company represents and warrants to each of the Buyers and the Placement Agent that: (a) Organization and Qualification . The Company and its  Subsidiaries  (which for purposes of this Agreement means any material operating entity in which the Company, directly or indirectly, owns capital stock or holds an equity or similar interest) are entities duly organized and validly existing in good standing under the laws of the jurisdiction in which they are formed, and have the requisite power and authority to own their properties and to carry on their business as now being conducted. Each of the Company and its Subsidiaries is duly qualified as a foreign entity to do business and is in good standing in every jurisdiction in which its ownership of property or the nature of the business conducted by it makes such qualification necessary, except to the extent that the failure to be so qualified or be in good standing would not have a Material Adverse Effect. As used in this Agreement,  Material Adverse Effect  means any material adverse effect on the business, properties, assets, operations, results of operations, condition (financial or otherwise) or prospects of the Company and its Subsidiaries, taken as a whole, or on the transactions contemplated hereby and the other Transaction Documents or by the agreements and instruments to be entered into in connection herewith or therewith, or on the authority or ability of the Company to perform its obligations under the Transaction Documents (as defined below). The Company has no Subsidiaries except as set forth on Schedule 3(a) . (b) Authorization; Enforcement; Validity . The Company has the requisite power and authority to enter into and perform its obligations under this Agreement, the Registration Rights Agreement, the Warrants, the Escrow Agreement, the Subscription Application and Agreement, the Make Good Escrow Agreement dated as of November 6, 2009 by and among the Company, each Buyer, the Make Good Pledgor (defined below) and 6 S ECURITIES P URCHASE A GREEMENT Richardson & Patel, LLP (the  Make Good Escrow Agreement ), a form of which is attached hereto as Exhibit F , and each of the other agreements entered into by the parties hereto in connection with the transactions contemplated by this Agreement (collectively, the  Transaction Documents ) and to issue the Securities in accordance with the terms hereof and thereof. The execution and delivery of the Transaction Documents by the Company and the consummation by the Company of the transactions contemplated hereby and thereby, including, without limitation, the issuance of the Common Stock, the Warrants and the Placement Agent Warrants (as defined below), the reservation for issuance and issuance of 100% of the Warrant Shares upon exercise of the Warrants, the reservation of the shares of Common Stock issuable upon exercise of the warrants (the  Placement Agent Warrant Shares) issued to the Placement Agent (the  Placement Agent Warrants) have been duly authorized by the Companys Board of Directors and no further filing, consent, or authorization is required by the Company, its Board of Directors or its stockholders, except for post-closing Securities filings or notifications required to be made under federal or state securities laws. This Agreement and the other Transaction Documents of even date herewith have been duly executed and delivered by the Company, and shall constitute the legal, valid and binding obligations of the Company, enforceable against the Company in accordance with their respective terms, except as such enforceability may be limited by general principles of equity or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws relating to, or affecting generally, the enforcement of applicable creditors rights and remedies. (c) Issuance of Securities . The issuance of the Common Stock, the Warrants and the Placement Agent Warrants are duly authorized and are free from all taxes, liens and charges with respect to the issue thereof. As of the Closing, a number of shares of Common Stock shall have been duly authorized and reserved for issuance which equals at least 100% of the maximum number of shares Common Stock issuable upon exercise of the Warrants and the Placement Agent Warrants (without taking into account of any limitations on the exercise of the Warrants set forth in the Warrants). Upon exercise, in accordance with the Warrants and the Placement Agent Warrants, as the case may be, and payment of the consideration set forth in this Agreement, the Warrants and the Placement Agent Warrants, the Warrant Shares and the Placement Agent Warrant Shares, respectively, will be validly issued, fully paid and nonassessable and free from all preemptive or similar rights, taxes, liens and charges with respect to the issue thereof, with the holders being entitled to all rights accorded to a holder of Common Stock. (d) No Conflicts .
